Citation Nr: 1126687	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  07-40 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder from October 13, 2005 to January 1, 2009.      

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder on and after January 2, 2009.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The Veteran had active service from February 1966 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California, in which the RO denied an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  The Veteran subsequently filed a timely appeal.  By an April 2009 rating action, the RO increased the disability rating for the Veteran's service-connected PTSD from 30 to 50 percent disabling, effective from January 2, 2009, the day of a VA examination which showed an increase in the severity of the PTSD.  The appeal continues because a decision awarding a higher rating, but less that the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Since the Veteran filed his claim for an increased rating on October 13, 2005, the issues are as styled on the title page of this decision.  See Hart v. Mayfield, 21 Vet. App. 505, 509-10 (2007)

Throughout the course of this appeal, the Veteran has contended that his service-connected PTSD interferes with his ability to maintain employment.  In this regard, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU), is part and parcel of an increased-rating claim when raised by the record. The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service- connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6- 96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Thus, the VA must adjudicate the TDIU issue as part of the claim for an increased rating for the service- connected psychiatric disability.  Id.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  Accordingly, the Board will assume jurisdiction over the TDIU claim.

In the Veteran's substantive appeal (VA Form 9), dated in November 2007, he stated that he had hypertension and diabetes mellitus, and that they were aggravated by his service-connected PTSD.  Thus, the issues of entitlement to service connection for hypertension and diabetes mellitus, both as secondary to service-connected PTSD, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the entire period on appeal since October 13, 2005, the Veteran's service-connected PTSD has been productive of occupational and social impairment, with deficiencies in most areas (including work, school, family relations, judgment, thinking, and mood) and the inability to establish and maintain effective relationships; it has not been productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability evaluation for PTSD of 70 percent, but no higher, have been met for the entire period on appeal since October 13, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the December 2005, March 2006, and August 2008 letters sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id., at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in December 2005 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the March 2006 and August 2008 letters informed him about how VA determines effective dates and disability ratings, as required by Dingess.       

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  VA did provide such notice to the Veteran prior to the July 2006 RO decision that is the subject of this appeal in its December 2005 letter.  Accordingly, the RO provided proper VCAA notice at the required time.

With respect to the Dingess requirements, the Veteran was provided with notice of the laws and regulations governing ratings and effective dates in March 2006 and August 2008 letters, but such notice was post-decisional.  See Pelegrini, supra.  However, despite any timing deficiency with respect to this notice, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In this regard, as the Board concludes below that the evidence supports a grant of a disability rating of 70 percent for the entire period on appeal since October 13, 2005, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.

The Board notes that the Court had previously held that, with respect to claims for an increased rating, a detailed notice, tailored to the specific aspects of each claim, must be provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) reversed that decision, holding that what is required is generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009); Dingess, 19 Vet. App. at 473. The Board finds that the December 2005, March 2006, and August 2008 letters substantially satisfy the current notification requirements for the claim for an increased rating for the Veteran's PTSD.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issue adjudicated in this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran received VA examinations in April 2006 and January 2009, which were thorough in nature and adequate for the purposes of deciding this claim.  The aforementioned VA examinations revealed findings that are adequate for rating the Veteran's psychiatric disability.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.  

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, 4 Vet. App. at 384.


II.  Factual Background

The Veteran's service treatment records show that in January 1967, he was attacked by an unknown person and beaten around the facial area.  The Veteran sustained a laceration and a hematoma to his right eye.  

In November 2002, the Veteran filed a claim of entitlement to service connection for PTSD.  

In an April 2003 statement from the Veteran, he stated that in January 1967, while he was stationed in Germany, he was personally assaulted and punched repeatedly in the face.  He indicated that his attacker was an African-American.  According to the Veteran, after his assault, he developed anxiety and phobia of being alone with others, especially African-Americans.  He noted that he had recurring nightmares about the attack.  The Veteran reported that he worked at the VA and that he had become hypervigilant and experienced panic attacks when dealing with potentially violent patients.  

In a private psychosocial assessment report, dated in April 2003, Mr. S.U., MSW, stated that the Veteran presented himself with problems of depression, anxiety, irritability, anger, and sleeping problems.  The Veteran indicated that he worked as an administrator at the VA Community Mental Health Clinic in San Francisco, and that he found his work setting extremely stressful which exacerbated his trauma anxiety.  Following mental status evaluation, the Veteran was diagnosed with the following: (Axis I) PTSD; dysthymic disorder; anxiety disorder, (Axis III) AIDS, diabetes mellitus, (Axis IV) stressful work environment; stress in commuting; exposed to physical threats and harm; victim of an assault in the military, and (Axis V) Global Assessment of Functioning (GAF) score deferred.        

In June 2003, the Veteran underwent a VA examination.  At that time, he stated that since his assault, he had been having problems with his sleep and that he did not sleep more than four hours per night.  The Veteran indicated that he had nightmares about the assault and that he avoided anything on the television that dealt with violence.  He also noted that he avoided crowds, going to the movies, and getting on public transportation if there were homeless African-Americans.  According to the Veteran, he worked at the VA Clinic in San Francisco.  He stated that he startled very easily and that he had to change the arrangement of the furniture in his office so that he could see whoever was coming into his office.  The Veteran indicated that he had never married and that he had a 40-year old adopted son who lived with him.  According to the Veteran, he was never successful in a relationship.  Following the mental status evaluation, the Veteran was diagnosed with the following: (Axis I) PTSD, (Axis III) HIV infection, insulin-dependent diabetes, (Axis IV) psychological stressor severe, and (Axis V) GAF score of 55.    

By a July 2003 rating action, the RO granted service connection for PTSD.  At that time, the RO assigned a 30 percent disability rating under Diagnostic Code 9411 for the Veteran's service-connected PTSD, effective from November 7, 2002.  

On October 13, 2005, the Veteran requested that his service-connected PTSD be reevaluated for a higher rating.

A VA examination was conducted in April 2006.  At that time, the Veteran stated that he was hypervigilant, did not like to be around crowds, had intrusive thoughts and nightmares, and avoided watching anything on television that contained violence.  According to the Veteran, he avoided walking on the street or getting on public transportation if there were any homeless people.  The Veteran indicated that he worked at the VA and that he tried to keep his office away from the general area because he was not able to tolerate conflicts and he startled very easily with loud noises.  He noted that he was under the care of a psychiatrist and that he took medication for his PTSD symptoms.  Upon mental status evaluation, the Veteran was cooperative during the interview and his mood was anxious.  The Veteran's affect was restricted and his speech was spontaneous.  The rate, volume, and tone of his speech were normal.  The Veteran's thought processes were goal directed and there was no loosening of association or flight of ideation.  The Veteran denied hallucinations and he was not delusional or suicidal.  The Veteran's insight was slightly impaired and his judgment was fair.  He was well oriented to time, place, person, and purpose.  Immediate recall and short-term and long-term memory were intact.  The Veteran's attention was intact.  The diagnosis was the following: (Axis I) PTSD; specific phobia, (Axis III) HIV infection; insulin-dependent diabetes, (Axis IV) psychological stressors, severe, and (Axis V) GAF score of 51.  The examiner stated that the Veteran's symptoms had affected his social relationships.  There was no impairment in his thought processes or communication and he was able to maintain basic activities of daily living.     

In a private medical statement from L.C., Ph.D., dated in November 2006, Dr. C. stated that he had seen the Veteran five times in psychotherapy consultations since September 2006.  Due to the Veteran's in-service assault, he had nightmares two to three times a week and his sleep was limited to approximately four hours a night.  The Veteran was nervous almost all of the time at work.  He was attacked by an African-American soldier and since much of his current work involved contact with psychologically disturbed veterans, a large percent of whom were African-American, the Veteran was always reminded of the assault and felt threatened most of the time.  He took anti-anxiety and anti-depressant medication.  The Veteran did not attend group therapy since he was afraid of being with African-Americans and the prospect of their anger.  Whenever he went to work, as he came closer to the building he got increasingly anxious and paranoid, and thus began his days seeing work as a "real nightmare."  According to Dr. C., the Veteran had kept his PTSD reaction focused and seemed to have good relations with African-American colleagues, since he noted that they were as afraid as he was of out-of-control clientele.  

On January 2, 2009, the Veteran underwent a VA examination.  At that time, he stated that he had nightmares five times a week.  He indicated that his nightmares were accompanied by night sweats and that he would scream and shout in his sleep.  According to the Veteran, he got approximately one to two hours of sleep a night.  He noted that lately, he had been up for "sometimes" two days without sleep.  The Veteran reported that he had intrusive thoughts on a daily basis.  He stated that he also had flashback episodes, sometimes weekly and other times daily.  The Veteran indicated that his flashbacks were triggered by seeing African-American men talking loudly on the train.  According to the Veteran, he sat in the back of the train so that "no one [was] behind [him]."  He noted that he experienced intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of his assault.  According to the Veteran, he had ongoing anxiety and panic attacks.  The most recent panic attack occurred at work and it was triggered by a security guard getting attacked.  The Veteran stated that he heard the attack while in his office.  According to the Veteran, he had to be taken to the Emergency Room.  He indicated that he had gone to the Emergency Room on numerous occasions for anxiety and panic attacks over the years.  The Veteran reported that he spent a great deal of time and effort avoiding thoughts, feelings, and conversations associated with his in-service traumatic assault.  According to the Veteran, he had asked numerous times to be moved to a different VA office due to his PTSD symptomatology, but had not been accommodated yet.  He stated that he no longer attended holiday gatherings or parties at work.  The Veteran noted that he felt detached and estranged from others, and was isolated and withdrawn.  According to the Veteran, he was also hypervigilant and guarded.  He stated that he was frightened of "homeless black men."  The Veteran reported experiencing a strong startle response to loud noises, people talking loudly, motorcycles, and other loud high pitched noises.  He stated that he had difficulty concentrating and had not read a book in years.  He further indicated that he had become forgetful and forgot his son's birthday last year.  The Veteran noted that he had lost a significant amount of time at work due to his symptoms and that he had taken sick leave because he got triggered at work.  He stated that he had a great deal of anger and fear around black homeless people with whom he came into contact at work.  According to the Veteran, he had a decrease in work productivity due to his PTSD symptoms.  The Veteran indicated that he was irritable and had outbursts of anger.  He further noted that he was depressed.  According to the Veteran, he had six siblings and he kept in contact with them.     

Upon mental status evaluation, the Veteran's mood was depressed and his affect was blunted.  The Veteran's speech was spontaneous, and the rate, volume, and tone were normal.  The Veteran's thought processes were goal directed and there was no loosening of association or flight of ideation.  The Veteran reported experiencing intrusive thoughts about his in-service assault.  He denied hallucinations and he was not delusional.  The Veteran denied suicidal ideations.  He noted that he had a past history of suicidal ideations, which was more passive in nature.  The Veteran's insight and judgment were good.  He was oriented to time, place, person, and purpose.  The Veteran's short-term memory was impaired and his long-term memory was intact.  The Veteran's concentration was impaired.  The diagnosis was the following: (Axis I) PTSD; major depressive disorder, recurrent, moderate; panic disorder, (Axis III) limitation of motion of the thumb; scars; impaired hearing; tinnitus; hypertension; diabetes; HIV; broken toe; loss of bone density, (Axis IV) psychological stressors, severe; isolated; withdrawn; difficult work conditions; difficulty accessing mental health services as a VA employee, and (Axis V) GAF score of 47.  

On January 29, 2009, the RO received a private medical statement from Ms. D.G.B., MS.  In the statement, Ms. B. stated that she and the Veteran both worked at the VA Medical Center, Healthcare for Homeless Veterans Clinic in San Francisco.  The Veteran was administrative support and she was the addiction therapist for the clinic.  She indicated that she had over 30 years of working as an addiction therapist, in addition to an overlapping 20 year history of working with veterans affected by addiction and mental illness, to include PTSD.  According to Ms. B., when she first arrived at the clinic, the Veteran was her main point of contact and helped her establish a substance abuse program by obtaining administrative clearances and providing technical support.  Ms. B. noted that the Veteran was very detailed, organized, and efficient.  However, Ms. B. reported that the Veteran's performance had been on the decline.  Specifically, he had difficulties working at the front desk and interfacing with veterans who displayed aggressive behaviors, which made up the bulk of their patients.   The Veteran became short-tempered, curt in manner, and appeared tense and ill at ease.  If possible, he avoided sitting at the front desk and waited at a side desk until relieved by other staff.  According to Ms. B., she had to intervene and take over his duties on a number of occasions.  Ms. B. also noted that the Veteran did not participate in any staff social functions and remained at his desk, which created a degree of alientation from the rest of the staff.  There appeared to be a direct relationship with his clashes with his supervisors and his stress level.  Ms. B. stated that there had been increased tension between the Veteran and his immediate supervisor over forgotten tasks, implied or actual, and last minute delegations of assignments.  The Veteran had become more distant with the staff and exhibited lax judgment with other service interactions that he had formerly been able to discern and respond more appropriately.  Over the last year, there had been four acts of vandalism at the clinic which resulted in the Veteran being increasingly aggravated, disturbed, and sometimes incapacitated because he was responsible for filing the damage reports, arranging repairs, etc.  He had become more forgetful and was unable to concentrate.  According to Ms. B., there appeared to be a decrease in his confidence and self-assurance which did not resemble the composed, articulate, and astute professional she originally met when she started at the clinic.     

By an April 2009 rating action, the RO increased the disability rating for the Veteran's service-connected PTSD from 30 to 50 percent disabling, effective from January 2, 2009.


III.  Analysis

Disability ratings are determined by the application of VA's SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified in 38 C.F.R. Part 4 (2010), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010). Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with the impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Where entitlement to compensation has already been established and an increase in the severity of the disability is at issue, as in this case, "the relevant temporal focus. . . . is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart v. Mayfield, 21 Vet. App. 505, 509-10 (2007); see also Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this regard, the Court has recognized that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms what would warrant different ratings."  Hart, supra, at 509.

The Veteran's service-connected PTSD has been evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, a 30 percent rating is warranted where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.   

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

In reviewing the evidence of record in a light most favorable to the Veteran, the Board finds that the evidence supports a grant of a 70 percent rating for his service-connected PTSD for the entire period on appeal; thus, since October 13, 2005, the date the RO received the Veteran's increased rating claim.  The evidence in this case establishes that the Veteran has occupational and social impairment with deficiencies in most areas, to include work, mood, and family relationships as a result of his PTSD symptoms.  The Veteran's PTSD symptoms include flattened affect, depression, flashbacks, anxiety, hypervigilance, anger, unprovoked irritability, panic attacks, concentration problems, an exaggerated startle response, social isolation, impaired impulse control, and sleep difficulties, including nightmares.  These PTSD symptoms have shown to be longstanding and would appear to have been present at the time the Veteran filed his original increased rating claim on October 13, 2005.  In this regard, the Veteran requires medication for his psychiatric symptomatology and has been seen on a regular basis for therapeutic purposes for years now.

In this case, the Board recognizes that throughout this appeal, the Veteran has worked in an administrative position at a VA clinic which offers support to homeless veterans.  However, although the Veteran has been employed full-time, he clearly has problems at work due to his PTSD symptomatology.  The actual nature of his employment, dealing with homeless veterans who are sometimes violent, triggers his PTSD symptomatology and he is anxious, hypervigilant, irritable, easily startled, alienated from co-workers, forgetful, and unable to concentrate.  According to the Veteran, he has lost a significant amount of time from work due to his symptoms and he has taken sick leave because he got triggered at work.  The Board also notes that in regard to the Veteran's GAF scores, they have decreased during the course of the appeal.  In the April 2006 VA examination report, the examiner assigned a GAF score of 51, and in the January 2009 VA examination report, the examiner assigned a GAF score of 47.  As defined in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual (DSM-IV), a GAF score of 51 to 60 reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning.  In addition, a GAF score of 41 to 50 reflects serious symptoms, or any serious impairment in social, occupational or school functioning.  

Based on the evidence described above, and with consideration of 38 C.F.R. § 4.7, it is the opinion of the Board that the Veteran's PTSD symptomatology more closely meets the criteria for a 70 percent rating under the provisions of Diagnostic Code 9411.  At that very least, the evidence for and against evaluations in excess of 30 percent, from October 13, 2005 to January 1, 2009, and 50 percent on and after January 2, 2009, for the service-connected PTSD is in equipoise, and as such, reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Accordingly, an evaluation of 70 percent for the Veteran's service-connected PTSD is warranted for the entire period on appeal since October 13, 2005.  

The Board also notes that at no time pertinent to this appeal has the Veteran's PTSD been shown to warrant a 100 percent rating.  The evidence of record does not show that the Veteran experienced delusions or hallucinations, was unable to maintain minimal hygiene, demonstrated grossly inappropriate behavior, was a persistent danger to self or others, or demonstrated any other sort of behavior that rendered him totally impaired socially and occupationally.  In the April 2006 and January 2009 VA examination reports, the Veteran denied hallucinations and was not delusional.  In addition, the Veteran was oriented to person, time, and place.  Moreover, in the January 2009 VA examination report, although the Veteran's short-term memory was impaired, his long-term memory was intact.  The Board also notes that although the Veteran reported that he had forgotten his son's birthday, there is no evidence showing that he had memory loss for names of close relatives, own occupation or own name.  Moreover, there is no evidence of record showing that the Veteran is unable to perform the activities of daily living.  In the April 2006 VA examination report, the examiner specifically stated that the Veteran was able to maintain the basic activities of daily living.  The Board further observes that although in the January 2009 VA examination report, the Veteran stated that he had a history of passive suicidal ideations, he denied any current suicidal ideations.  He also denied any suicidal ideations in the April 2006 VA examination.  Thus, the evidence of record does not show a persistent danger of hurting himself.  With respect to the Veteran's employment, although the Veteran has difficulties at work due to his PTSD symptomatology, nevertheless, the Board observes that he has still been able to maintain employment throughout this appeal.  Moreover, the Board observes that although the Veteran is isolated, he does live with his son.  

In light of the foregoing, the medical evidence of record does not show the presence of a disability picture manifested by the symptoms warranting 100 percent schedular rating.  However, the Board finds that the evidence shows that the Veteran has experienced continuing difficulty in establishing and maintaining social relationships to such a degree that the assignment of a 70 percent rating is reasonably in order.  Accordingly, although the Board finds that the Veteran is not totally incapacitated because of his PTSD symptomatology, the Board finds that, for the entire appeal period from October 13, 2005, the disability picture is reasonably indicative of such incapacitating impairment that a 70 percent rating is warranted, particularly with the resolution of all reasonable doubt in the Veteran's favor.  
38 C.F.R. § 4.130, Diagnostic Code 9411.


IV.  Extraschedular Rating

According to VA regulations, an extraschedular disability rating is warranted when a case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Board recognizes that the Veteran has reported clear problems with employment due to his service-connected PTSD.  However, the record reflects that the Veteran has not required frequent hospitalizations for his PTSD and also shows that the manifestations of the disability are consistent with those contemplated by the schedular criteria.  In short, the rating criteria contemplate not only the symptoms but the severity of this disability.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to a rating of 70 percent for PTSD on and after October 13, 2005, is granted, subject to the regulations governing the payment of monetary benefits.


REMAND

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16.

In determining whether a TDIU claim under section 4.16(b) is raised by the record, the primary consideration is whether the record contains assertions or evidence that the claimant is unable to secure or follow a substantially gainful occupation due to his or her service-connected disability(s).  VAOPGCPREC 6-96.

Throughout this appeal, the Veteran has contended that his service-connected PTSD interferes with his ability to maintain employment.  Thus, under Rice, supra, the issue of entitlement to a TDIU rating is raised and the Board must adjudicate the TDIU issue as part of the increased rating claim.  Given the Veteran's contention of unemployability due to his PTSD, and as the Veteran's PTSD is now rated as 70 percent disabling, remand for adjudication of the TDIU claim is warranted.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the TDIU claim, the RO must review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. The RO should also issue notice to the Veteran in accordance with 38 C.F.R. § 3.159 with regard to the TDIU claim and send the Veteran the appropriate TDIU claim form.

2.  After any additional evidence has been obtained and added to the record, the RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA psychiatric examination to determine to what extent the Veteran's service-connected PTSD provides limitations on his ability to obtain and maintain employment.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated tests must be conducted.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on his/her review of the case, the examiner must provide an opinion on the following:

Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected PTSD precludes him from securing and following substantially gainful employment consistent with his education and occupational experience.

The VA physician is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim of unemployability; less likely weighs against the claim.

The examiner is requested to provide a rationale for any opinion provided.

3.  After completion of the above and any other development deemed necessary, the RO should review and adjudicate the issue of entitlement to TDIU.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


